United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                               ___________

                                   No. 96-4060
                                   ___________

Sammie Smith, Jr.,                      *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Dr. B. Alan Sugg, President,            * Eastern District of Arkansas.
University of Arkansas; University      *
of Arkansas, at Pine Bluff; Jim Guy     *     [UNPUBLISHED]
Tucker, Governor, State of Arkansas,    *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: May 23, 1997
                               Filed: May 29, 1997
                                   ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                         ___________

PER CURIAM.

      Sammie Smith appeals from the district court's1 adverse grant of summary
judgment in his discriminatory-discharge action. Upon a de novo review of the record,
see Earnest v. Courtney, 64 F.3d 365, 366-67 (8th Cir. 1995) (per curiam), we
conclude that summary judgment was correct for the reasons the district court stated.


      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.
See 8th Cir. R. 47B. As we had no occasion to review the papers outside of the record
that Smith submitted, we deny appellees' motions to strike.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-